Order filed April 23, 2013.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-00331-CV
                                    ____________

                             JANIE MILLS, Appellant

                                          V.

      FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1006381

                                     ORDER

      On May 10, 2012, this court abated this appeal because appellant petitioned
for voluntary bankruptcy in the United States Bankruptcy Court for the Southern
District of Texas, under cause number 12-33010. See Tex. R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed August 9, 2012. The
parties failed to advise this court of the bankruptcy court action.
      Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be
reinstated and dismissed for want of prosecution.



                                  PER CURIAM




                                          2